Citation Nr: 0732549	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed left arm 
disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  

3.  Entitlement to service connection for a claimed right 
wrist disorder.  

4.  Entitlement to service connection for a claimed right 
hand disorder.  

5.  Entitlement to service connection for a claimed right 
knee disorder.  

6.  Entitlement to service connection for a claimed right 
calf disorder.  

7.  Entitlement to service connection for a claimed cervical 
spine disorder.  

8.  Entitlement to service connection for claimed lumbosacral 
strain.  

9.  Entitlement to service connection for a claimed gastric 
ulcer.  

10.  Entitlement to service connection for claimed rectal 
bleeding.  

11.  Entitlement to service connection for claimed 
pancreatitis.  

12.  Entitlement to service connection for a claim scar of 
the right arm.  

13.  Entitlement to service connection for a claimed right 
side scar.  

14.  Entitlement to service connection for a claimed stomach 
scar.  

15.  Entitlement to service connection for migraine 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from November 1967 
to November 1970 and from December 1970 to August 1975; he 
also served in the National Guard.  

In November 2005, the Board of Veterans' Appeals (Board) 
granted service connection for right ankle fracture 
residuals, denied service connection for memory loss, and 
dismissed the appeal as to the claim of service connection 
for a stomach cyst.  The Board remanded the issues currently 
on appeal to the RO for additional development.  

The issues currently on appeal are being remanded to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



REMAND

A review of the claims files reveals that this case was 
remanded by the Board in November 2005 for, among other 
actions, VA examinations and nexus opinions on whether the 
disabilities at issue were causally related to service.  

On two occasions, VA examinations were scheduled but, prior 
to each examination date, the veteran contacted VA to say 
that he was unable to report for the examination.  

The first time, in November 2006, the veteran said that he 
had just started a new job and was unable to take time off; 
in February 2007, there was a conflict with the date and 
time.  

The Board notes that the veteran had multiple problems in 
service, including orthopedic complaints, and was in a post-
service motor vehicle accident that affected his 
musculoskeletal system.  Additionally, as noted in the 
November 2005 Board remand, the veteran has not had a VA 
examination with any nexus opinion as to the issues currently 
on appeal.  

Although the veteran is expected to report for VA 
examinations that are scheduled to obtain relevant 
information about current disabilities and their etiologies, 
the Board concludes that, because the veteran did contact VA 
prior to each evaluation to say that he would be unable to 
report and because the reason provided in November 2006 was 
due to a new job, the veteran should be granted another 
opportunity to report for VA evaluation prior to Board 
adjudication of the issues on appeal.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Based on the above, this case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the service connection claims on 
appeal, such as treatment since the most 
recent evidence dated in March 2007.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

2.  If the AOJ is unsuccessful in 
obtaining any records identified by the 
veteran, it should inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.  

3.  Thereafter, the AOJ should arrange 
for VA orthopedic and neurologic 
examinations to determine the nature and 
likely etiology of any disabilities of 
the left arm, left shoulder, right hand, 
right knee, right calf, neck, and/or 
lumbar spine found to be present.  
The neurologic examination should also 
evaluate the nature and etiology of any 
headache disorder found to be present.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders of the 
left arm, low back, left shoulder, 
right hand, right knee, right 
calf, neck, and/or lumbar spine.  
Also list a precisely as possible 
the diagnosis of any headache 
disorder found to be present.  In 
so doing, list the findings to 
support each diagnosis.

b.  For each current disability of 
the left arm, low back, left 
shoulder, right hand, right knee, 
right calf, neck, and/or lumbar 
spine, or headache disability, 
render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such disability is 
the result of any event in 
service.

The rationale for all opinions 
must be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

4.  The veteran should also be scheduled 
for a VA gastrointestinal examination to 
determine the nature and etiology of any 
ulcer disease found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of any ulcer 
disease(s) found to be present and 
the findings supporting each 
diagnosis.

b.  If ulcer disease is found, 
render an opinion as to whether it 
is more likely than not, at least as 
likely as not, or less likely than 
not that such disability is the 
result of any event in service.

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any of 
the above questions, he or she 
should so state.

5.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of any disorder(s), 
manifested by rectal bleeding, found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders 
manifested by rectal bleeding.

b.  For each current disorder 
manifested by rectal bleeding, 
render an opinion as to whether it 
is more likely than not, at least 
as likely as not, or less likely 
than not that such disability is 
the result of any event in service.

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

6.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of any disorder of 
the pancreas found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders of the 
pancreas.

b.  For each current pancreatic 
disorder, render an opinion as to 
whether it is more likely than not, 
at least as likely as not, or less 
likely than not that such disability 
is the result of any event in 
service.

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any of 
the above questions, he or she 
should so state.

7.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of any scars found to 
be present on his right arm, right side, 
or stomach.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the location of any scar(s) on the 
veteran's right arm, right side, 
and/or stomach.

b.  For each scar on the veteran's 
right arm, right side, and/or 
stomach, render an opinion as to 
whether it is more likely than 
not, at least as likely as not, or 
less likely than not that such 
disability is the result of any 
event in service. The rationale 
for all opinions must be set forth 
in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

8.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

9.  When all of the above requested 
actions have been completed, the AOJ 
should undertake any other indicated 
development, such as the scheduling of 
any indicated VA examinations, and then 
readjudicate the issues of entitlement to 
service-connection for the following 
disabilities: 1) left arm disability; 2) 
left shoulder disability; 3) right hand 
disability; 4) right knee disability; 5) 
right calf disability; 6) right ankle 
disability; 7) cervical spine disability; 
8) lumbosacral strain; 9) a gastric 
ulcer; 10) hemorrhoids; 11) pancreatitis; 
12) a scar of the right arm; 13) a right 
side scar; 14) a stomach scar; 15) and 
migraine headaches.  

In its decisions, the AOJ should taking 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If any of 
the benefits sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  No action need be 
taken unless the veteran is so notified.  He may present 
additional evidence or argument while the case is in remand 
status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

